DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Since the parent related method invention (see under the title) has been matured into a patent, therefore the application No. 16/212436 should have been updated to: --"is now US patent No.  11211687 issued on Dec. 28, 2021”--
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --"Semiconductor Structure Including Antenna”--

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
A second occurrence of: ”comprising” (claim 1, line 2) should be changed to either:-- including”--or –“having”--, for clarity of  the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al (20160329299).
Lin et al discloses the claimed semiconductor structure with an antenna, comprising: 
an antenna substrate 130 comprises a first surface and a second surface opposite to the first surface (see Fig. 1A-1B, and discussed at page 3, para. 0034, lines 8-12); 

    PNG
    media_image1.png
    420
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    575
    media_image2.png
    Greyscale

an antenna module 134 disposed on the first surface of the antenna substrate 130 (see Fig. 1A, 2); and 
a redistribution layer 106 disposed on the second surface of the antenna substrate 130 (see Fog. 1A).
	therefore, the featured as claimed above is met by the above reference.
	As applied to claim 2, refer to paras. 0027 and/or 0034 for the teaching of material 130 and 100a-c is/are the same as polymer base material 
	Limitation of claim 3 appears to met by the above (see Fig. 2, where 132 representing antenna unit).
	Limitations of claims 4-6 is/are also satisfied by the above (see various related embodiments of Figs. 3, 6 for the stack of antenna layers and that as represent in the above claims.
	As applied to claim 6, refer to reference 100a/100b/100c for the antenna module further comprises a dielectric layer 100(see Figs. 1-3, respectively).
	 As applied to claim 8, refer to Fig. 1A which depicts at least one metal wire layer 104 disposed in the insulating layer 130; and an under-bump metal layer 104 disposed on a surface of the insulating layer, and electrically connecting to the metal wire layer 104.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

claim(s)9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Boeck et al (20120104574)
	Lin et a discloses every aspect limitations of claim above however Lin is in silent regarding that the antenna units comprises an array of antennas, distributed in an annulus, haying regular or irregular spaces from each other, in a plane of the first surface of the antenna substrate as in claims 9-10.   Regarding to this, the Boeck et al teaches the above (see Figs. 3a-3d which depicts antennas in layout of an annulus, having regular or irregular spaces from each other).   

    PNG
    media_image3.png
    664
    557
    media_image3.png
    Greyscale


	Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ the Boeck’s teaching as noted above onto the Lin ‘s invention in order to obtain a device having the above configuration requirements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt